Citation Nr: 1409292	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-46 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO granted service connection for PTSD and assigned an initial rating of 10 percent, effective July 31, 2009.  In November 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In January 2012, the Veteran testified during a Board by video-conference hearing before the undersigned Veterans Law Judge .  A transcript of the hearing is of record.

Paperless files associated with the Veteran in the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing system do not contain additional evidence pertinent to this appeal.  

For the reasons expressed below, the claim for an initial rating in excess of 10 percent for PTSD is being remanded to the RO, via the Appeals Management Center (AMC) .  VA will notify the Veteran when further action, on his part, is required.






REMAND

The Board's review of the claims file reveals that further RO action in this appeal, prior to appellate consideration, is required.

During the January 2012 Board hearing, the Veteran testified regarding the nature and severity of his symptoms and their social and occupational impairment.  He testified that the symptoms had become more severe since the last VA examination in December 2009.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992).;.   Under the circumstances of this case, the Board finds that the evidence of record is insufficient and that a current examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(2013).  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obt

The record shows that the Veteran underwent individual and group therapy counseling at the VA Vet Center in Erie, Pennsylvania from January to at least September 2009.  During the hearing, the Veteran also testified that he was currently receiving monthly individual treatment at a VA outpatient clinic by a therapist traveling from the Butler VA Medical Center.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO should obtain the Veteran's t Erie Vet Center counseling records (dated since September 2009) and mental health outpatient treatment records from the Butler VAMC (dated   since December 2009).  
The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  The letter should inform the Veteran of the information and evidence necessary to support his claim for a higher  rating, specifying  what evidence VA will provide and what evidence the Veteran is to provide.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim  on appeal.  The RO's adjudication of the claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson,  12 Vet. App. at 126, is appropriate.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the Erie  VA Vet Center all outstanding pertinent records of mental health counseling of the Veteran dated since September 2009.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Butler VAMC all records of VA mental health evaluation and/or treatment of the Veteran dated since December 2009.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for an initial rating in excess of 10 percent for PTSD that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

The letter should inform the Veteran of the information and evidence necessary to substantiate his claim and should specify what evidence VA will provide and what evidence the Veteran is to provide.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination ,by a psychiatrist or psychologist-preferably at the Butler VAMC-for evaluation of his PTSD.


The contents of entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the  examination report should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should specifically render findings with respect to the existence and extent (or frequency, as appropriate) of reported symptoms such as intrusive thoughts, flashbacks, depressed mood, anxiety, panic attacks, sleep impairment, obsessive behaviors, social isolation, hypervigilance, suicidal ideations, and other relevant symptoms such as impaired judgment, speech, impulse control and/or thought processes, neglect of personal hygiene and appearance, and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

All  examination findings, along with  complete rationale for the conclusions reached, should be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, adjudicate the claim for an initial rating in excess of 10 percent for PTSD in light of all evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority. Adjudication of the claim should include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above), appropriate.

8. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication;  it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



